 


109 HR 599 RH: Federal Lands Restoration, Enhancement, Public Education, and Information Resources Act of 2005
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 74 
109th CONGRESS 1st Session 
H. R. 599 
[Report No. 109–129, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Udall of Colorado (for himself and Mr. Tancredo) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
June 14, 2005 
Reported from the Committee on Resources with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 

June 14, 2005
Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on February 2, 2005

A BILL 
To provide a source of funds to carry out restoration activities on Federal lands under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture, and for other purposes. 
 
 
1.Short title and findings 
(a)Short titleThis Act may be cited as the Federal Lands Restoration, Enhancement, Public Education, and Information Resources Act of 2005. 
(b)FindingsCongress finds the following: 
(1)Violations of laws and regulations applicable to the use of Federal lands under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture often result in damages to those lands that require expenditures for restoration activities to mitigate the damages. 
(2)Increased public information and education regarding the laws and regulations applicable to the use of these Federal lands can help to reduce the frequency of unintentional violations. 
(3)It is appropriate that fines and other monetary penalties paid as a result of violations of laws and regulations applicable to the use of these Federal lands be used to defray the costs of such restoration activities and to provide such public information and education. 
2.Use of fines from violations of laws and regulations applicable to public lands for restoration and informational activities 
(a)Lands under jurisdiction of Bureau of Land ManagementSection 305 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1735), is amended by adding at the end the following new subsection: 
 
(d)Use of collected fines 
(1)Availability and authorized useAny moneys received by the United States as a result of a fine imposed under section 3571 of title 18, United States Code, for a violation of a regulation prescribed under section 303(a) shall be available to the Secretary, without further appropriation and until expended, for the following purposes: 
(A)To cover the cost to the United States of any improvement, protection, or rehabilitation work on the public lands rendered necessary by the action which led to the fine or by similar actions. 
(B)To increase public awareness of regulations and other requirements regarding the use of the public lands. 
(2)Treatment of excess fundsMoneys referred to in paragraph (1) that the Secretary determines are excess to the amounts necessary to carry out the purposes specified in such paragraph shall be transferred to the Crime Victims Fund established by section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601).. 
(b)National Park System landsSection 3 of the National Park Service Organic Act (16 U.S.C. 3), is amended— 
(1)by striking That the Secretary the first place it appears and inserting (a) Regulations for use and management of national park system; enforcement.—The Secretary;  
(2)by striking He may also the first place it appears and inserting the following: 
 
(b)Special management authoritiesThe Secretary of the Interior may; 
(3)by striking He may also the second place it appears and inserting The Secretary may;  
(4)by striking No natural, and inserting the following: 
 
(c)Lease and permit authoritiesNo natural; and 
(5)by adding at the end the following new subsection: 
 
(d)Use of collected fines 
(1)Availability and authorized useAny moneys received by the United States as a result of a fine imposed under section 3571 of title 18, United States Code, for a violation of a rule or regulation prescribed under this section shall be available to the Secretary of the Interior, without further appropriation and until expended, for the following purposes: 
(A)To cover the cost to the United States of any improvement, protection, or rehabilitation work on the National Park System lands rendered necessary by the action which led to the fine or by similar actions. 
(B)To increase public awareness of rules, regulations, and other requirements regarding the use of such lands. 
(2)Treatment of excess fundsMoneys referred to in paragraph (1) that the Secretary determines are excess to the amounts necessary to carry out the purposes specified in such paragraph shall be transferred to the Crime Victims Fund established by section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601).. 
(c)National wildlife refuge System landsSubsection (f) of section 4 of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd) is amended by adding at the end the following new paragraphs: 
 
(3)Use of collected finesAny moneys received by the United States as a result of a fine imposed under section 3571 of title 18, United States Code, for a violation of this Act or a regulation issued thereunder shall be available to the Secretary, without further appropriation and until expended, for the following purposes: 
(A)To cover the cost to the United States of any improvement, protection, or rehabilitation work on the System lands rendered necessary by the action which led to the fine or by similar actions. 
(B)To increase public awareness of rules, regulations, and other requirements regarding the use of System lands. 
(4)Treatment of excess fundsMoneys referred to in paragraph (3) that the Secretary determines are excess to the amounts necessary to carry out the purposes specified in such paragraph shall be transferred to the Crime Victims Fund established by section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601).. 
(d)National Forest System landsThe eleventh undesignated paragraph under the heading surveying the public lands of the Act of June 4, 1897 (16 U.S.C. 551), is amended—— 
(1)by inserting before the first sentence the following: 
 
551.Protection of National Forest System lands; regulations 
(a)Regulations for use and protection of National Forest System; 
(2)by striking destruction; and any violation and inserting the following:  
destruction. 
(b)Violations; penaltiesAny violation; and 
(3)by adding at the end the following new subsection: 
 
(c)Use of collected fines 
(1)Availability and authorized useAny moneys received by the United States as a result of a collateral payment in lieu of appearance or a fine imposed under section 3571 of title 18, United States Code, for a violation of a regulation issued under subsection (a) shall be available to the Secretary of Agriculture, without further appropriation and until expended, for the following purposes:  
(A)To cover the cost to the United States of any improvement, protection, or rehabilitation work on National Forest System lands rendered necessary by the action which led to the fine or payment. 
(B)To increase public awareness of rules, regulations, and other requirements regarding the use of such lands. 
(2)Treatment of excess fundsMoneys referred to in paragraph (1) that the Secretary of Agriculture determines are excess to the amounts necessary to carry out the purposes specified in such paragraph shall be transferred to the Crime Victims Fund established by section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601).. 
 

June 14, 2005 
Reported from the Committee on Resources with an amendment
June 14, 2005 
Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
